DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
The art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to:

“determining a first media item related to an event, of a plurality of stored media items each comprising video content related to the event, that was captured in a device orientation corresponding to the first device orientation detected for the first computing device; detecting, by the server system, a change from the first device orientation to a second device orientation for the first computing device; in response to the detected change to the second device orientation for the first computing device, determining a second media item that was captured in a device orientation corresponding to the second device orientation detected for the first computing device; and providing, by the server computer to the first computing device, the second media item that was captured in the device orientation corresponding to the second device orientation detected for the first computing device to be displayed on the first computing device” as recited in claim 1.



“determining a first media item related to an event, of a plurality of stored media items each comprising video content related to the event, that was captured in a device orientation corresponding to the first device orientation detected for the first computing device; detecting a change from the first device orientation to a second device orientation for the first computing device; in response to the detected change to the second device orientation for the first computing device, determining a second media item that was captured in a device orientation corresponding to the second device orientation detected for the first computing device; and providing, to the first computing device, the second media item that was captured in the device orientation corresponding to the second device orientation detected for the first computing device to be displayed on the first computing device” as recited in claim 20.


                                                                        Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425